Motion Granted, Appeal Dismissed, and Memorandum Opinion filed October
29, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00569-CV

 ALI CHOUDHRI, DALIO HOLDINGS, I LLC, AND DALIO HOLDINGS,
                     II, LLC, Appellants

                                         V.

                           ALI MOKARAM, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-27197


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed August 11, 2020. On
October 16, 2020, the parties filed a joint motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Zimmerer.